

CONSULTING AGREEMENT


This Consulting Agreement (the “Agreement”), dated this 1st day of June 2011,
(the “Effective Date”) is by and between Colombia Clean Power & Fuels, Inc., a
Nevada corporation (hereinafter referred to as the “Company”), and Daniel F.
Carlson, an individual residing in the State of California (hereinafter referred
to as the “Service Provider”).


Recitals:


A.          The Company had previously engaged the Service provider as the Chief
Financial Officer of the Company and had entered into an employment agreement
dated July 1, 2010, as amended (the “Employment Agreement”) under which the
Service Provider provided services to the Company as an employee.


B.          Effective May 1, 2011, the Company engaged a new Chief Financial
Officer and the Service Provider ceased providing services as the CFO.


C.          The Company desires to terminate the Employment Agreement and to
enter into this consulting arrangement with the Service Provider to provide
certain consulting services for the Company as set forth in this Agreement.


D.          The Service Provider is in the business of providing such consulting
services and has agreed to provide the services on the terms and conditions set
forth in this Agreement.


E.          The Service Provider is also a director of the Company and it is
intended that the compensation paid to the Service Provider as set forth herein
will compensate him for the services provided as a director.


NOW, THEREFORE, in consideration of the faithful performance of the obligations
set forth herein and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Service Provider and the
Company hereby agree as follows.


1.           Engagement.  The Company hereby engages the Service Provider, and
the Service Provider hereby accepts the engagement, to provide certain
consulting services for the Company subject to and in compliance with the terms
and conditions of this Agreement.  At the request of the Company, the Service
Provider shall serve on and chair the compensation committee of the Board of
Directors.


2.           Term of Service. The Company hereby retains the Service Provider
for a period of two (2) years beginning as of the Effective Date and continuing
until and through May 31, 2013, unless further extended or sooner terminated as
provided in Section 7 below (the “Term”).  Any extended term shall be “at will”
and may be terminated at any time with or without cause by either party.  The
Term and any extension thereof shall be referred to herein as the “Consulting
Period.”


3.           Services to Be Provided.


a.           Services.  During the Consulting Period the Service Provider shall
provide the following services to the Company (the “Services”):
 
 
 

--------------------------------------------------------------------------------

 


(i)           Furnish those services customarily provided by an investor
relations consultant to a public company;
(ii)          Aid the new CFO during a transition period in his duties and
obligations as the chief financial and accounting officer of the Company;
(iii)         Develop a compensation package for employees and others retained
by the Company who are U.S. citizens but who will be performing services for the
Company in the Republic of Colombia or elsewhere outside of the U.S.;
(iv)         Aid and assist the Company in the Company’s efforts to secure
investment banking relations;
(v)          Aid and assist the Company in its efforts to secure additional
financing for the Company’s operations;
(vi)         Attend and provide to the Company information on industry
conferences; and
(vii)        Provide such additional services to which the parties may agree in
writing.


b.           Manner of Services Provided.  The Service Provider agrees that the
Services will be rendered in a “workmanlike manner,” consistent with the manner
of performance by other consultants providing the same or similar services as
being rendered hereunder.  The Service Provider shall coordinate all Services
performed under this Agreement with the Chairman.


4.           Devotion of Time.  During the Consulting  Period, the Service
Provider shall expend adequate working time to perform the Services; shall
devote his reasonable commercial efforts, energy and skill to the services of
the Company and the promotion of its interests; and shall not take part in
activities detrimental to the best interests of the Company.  Nothing in this
Agreement shall preclude the Service Provider during the term of this Agreement
from engaging, directly or indirectly, in any business activity which is not
competitive with the then existing business of the Company; provided that
nothing in this Agreement shall prohibit the Service Provider from providing
services to LIFE Power & Fuels, LLC or any of its affiliates.


5.           Service Provider Not a Broker-Dealer.  The Company acknowledges
that the Service Provider is not licensed as a broker-dealer under applicable
federal and state securities laws.  Consequently, none of the investor relations
or other Services hereunder are intended to be those of a broker-dealer.


6.           Compensation.  In consideration for services provided by the
Service Provider to the Company as a consultant and as a member of the Board of
Directors, the Company shall provide the following compensation to Service
Provider:


a.           Compensation as a Service Provider.  In consideration of the
Services to be rendered hereunder, the Company agrees to pay the Service
Provider a fee of $2,500 per month during the Term of this Agreement.  The fee
shall be paid to Service Provider on a monthly basis as determined by the
Company.  Fees earned during any partial month shall be adjusted on a pro rata
basis by the number of days during such month.


b.           Compensation as a Director.  So long as the Service Provider shall
serve as a director of the Company, the Company shall pay him a director’s fee
of $1,500 per month for all services provided as a director of the Company,
including attendance at regular or special meetings of the Board of Directors,
but excluding out-of-pocket expenses incurred by the Service Provider for travel
or other related expenses as a director.
 
 
2

--------------------------------------------------------------------------------

 


c.           Reimbursable Expenses.  The Company agrees to reimburse the Service
Provider for all direct expenses authorized by the Company incurred during the
Term of this Agreement and related to providing the Services.  The Service
Provider shall submit invoices for such expenses and shall provide such
supporting information and documentation as the Company may reasonably request
in accordance with Company policy and the requirements of the Internal Revenue
Code.  The Company shall pay such invoices within ten (10) days of receipt.


d.           Bonus.  Upon successful completion of the Company’s Series A
Preferred Stock equity financing and receipt by the Company of gross proceeds of
at least $20,000,000, the Company shall pay a bonus of $50,000 to the Service
Provider.


7.           Termination and Extension. The Term shall be sooner terminated or
further extended under the following circumstances:


a.           Termination for Cause. The Company shall be entitled, with or
without prior notice, to terminate this Agreement for cause, in which case no
consulting fees or other compensation payable pursuant to Section 6(a) (other
than such fees that have already been earned by Service Provider) shall be
payable to Service Provider after such termination. “Cause” means Service
Provider’s (i) gross negligence in the performance or non-performance of any
material duties to the Company; (ii) commission of any material criminal act or
fraud or of any act that affects adversely the reputation of the Company; (iii)
habitual neglect of his duties that he is required to perform under this
Agreement; (iv) dishonesty; or (v) gross misconduct.  Such termination shall not
prejudice any other remedy under law or equity of the Company and the failure of
the Company to terminate Service Provider when cause exists shall not constitute
the waiver of the Company’s right to terminate this Agreement at a later
time.  Termination under this Section shall be considered “for cause” for
purposes of this Agreement.


b.             Extension of Term. The initial Term may be further extended with
the express authorization of the Company’s Board of Directors and Service
Provider. Any extended term may be terminated at any time at the will of the
Board of Directors, with or without cause.


c.             Mutual Consent.  The parties hereto may mutually agree to
terminate this Agreement at any time subject to such terms and conditions as to
which the parties shall agree in writing.


8.           Confidential Information.  Service Provider recognizes and
acknowledges that certain information, including, but not limited to,
information pertaining to the financial condition of the Company, its systems,
methods of doing business, agreements with customers or suppliers, or other
aspects of the business of the Company or which are sufficiently secret to
derive economic value from not being disclosed (hereinafter “Confidential
Information”) may be made available or otherwise come into the possession of the
Service Provider by reason of this engagement with the Company.  Accordingly,
the Service Provider agrees that neither he nor any agent, employee, or
representative will (either during or after the term of this Agreement) disclose
any Confidential Information to any person, firm, corporation, association, or
other entity for any reason or purpose whatsoever or make use to his, its or
their personal advantage or to the advantage of any third party, of any
Confidential Information, without the prior written consent of the Company.  The
parties hereto agree that the provisions of this Section shall not apply with
respect to any information that the Service Provider can document (i) is or
becomes (through no improper action or inaction by the Service Provider or any
affiliate, agent, consultant or employee) generally available to the public, or
(ii) was in its possession or known by it without any limitation on use or
disclosure prior to the Effective Date.  Service Provider shall, upon
termination of this engagement, return to the Company, and shall cause his
agents, employees, and representatives to return to the Company, all documents
which reflect Confidential Information (including copies
thereof).  Notwithstanding anything heretofore stated in this paragraph, the
Service Provider’s obligations under this Agreement shall not, after termination
of Service Provider’s engagement with the Company, apply to information which
has become generally available to the public without any action or omission of
the Service Provider (except that any Confidential Information which is
disclosed to any third party by an employee or representative of the Company who
is authorized to make such disclosure shall be deemed to remain confidential and
protectable under this provision).
 
 
3

--------------------------------------------------------------------------------

 


9.           Trading Practices.  So long as the Service Provider is in
possession of any material non-public information of the Company, the Service
Provider shall not, directly or indirectly engage in the purchase or sale the
common stock of the Company; provided that Service Provider may sell shares
under a 10b5-1 plan during such period.  In addition, the Service Provider
agrees to comply with any trading policies hereafter adopted by the Company
applicable to management, employees, or consultants to the Company.  During the
Term of this Agreement, and for a period of one year after the termination of
this Agreement, the Service Provider shall not, directly or indirectly, engage
in any short selling activities of the common stock of the Company.


10.         Indemnification of Service Provider.


a.           Indemnification.  The Company covenants and agrees to defend,
indemnify and hold harmless the Service Provider from and against any damages
(including reasonable attorneys’, accountants’, and experts’ fees, disbursements
of counsel, and other related costs and expenses) arising out of or resulting
from: (A) any inaccuracy in or breach of any representation or warranty made by
the Company in this Agreement; or (B) the failure by the Company to perform or
observe any covenant, agreement or condition to be performed or observed by it
pursuant to this Agreement.


b.           Third Party Claims.


(i)           If any party entitled to be indemnified pursuant to Paragraph (a)
of this Section (an “Indemnified Party”) receives notice of the assertion by any
third party of any claim or of the commencement by any such third person of any
actual or threatened claim, action, suit, arbitration, hearing, inquiry,
proceeding, complaint, charge or investigation by or before any governmental
entity or arbitrator and an appeal from any of the foregoing (any such claim or
Action being referred to herein as an “Indemnifiable Claim”) with respect to
which another party hereto (an “Indemnifying Party”) is or may be obligated to
provide indemnification, the Indemnified Party shall promptly notify the
Indemnifying Party in writing (the “Claim Notice”) of the Indemnifiable Claim;
provided, that the failure to provide such notice shall not relieve or otherwise
affect the obligation of the Indemnifying Party to provide indemnification
hereunder, except to the extent that any damages directly resulted or were
caused by such failure.


(ii)          The Indemnifying Party shall have thirty (30) days after receipt
of the Claim Notice to undertake, conduct and control, through counsel of its
own choosing, and at its expense, the settlement or defense thereof, and the
Indemnified Party shall cooperate with the Indemnifying Party in connection
therewith; provided, that (A) the Indemnifying Party shall permit the
Indemnified Party to participate in such settlement or defense through counsel
chosen by the Indemnified Party (subject to the consent of the Indemnifying
Party, which consent shall not be unreasonably withheld), provided that the fees
and expenses of such counsel shall not be borne by the Indemnifying Party, and
(Bi) the Indemnifying Party shall not settle any Indemnifiable Claim without the
Indemnified Party’s consent.  So long as the Indemnifying Party is vigorously
contesting any such Indemnifiable Claim in good faith, the Indemnified Party
shall not pay or settle such claim without the Indemnifying Party’s consent,
which consent shall not be unreasonably withheld.
 
 
4

--------------------------------------------------------------------------------

 


(iii)         If the Indemnifying Party does not notify the Indemnified Party
within thirty (30) days after receipt of the Claim Notice that it elects to
undertake the defense of the Indemnifiable Claim described therein, the
Indemnified Party shall have the right to contest, settle, or compromise the
Indemnifiable Claim in the exercise of its reasonable discretion; provided, that
the Indemnified Party shall notify the Indemnifying Party of any compromise or
settlement of any such Indemnifiable Claim.


c.           Indemnification Non-Exclusive.  The foregoing indemnification
provisions are in addition to, and not in derogation of, any statutory,
equitable, or common-law remedy any party may have for breach of representation,
warranty, covenant or agreement.


11.         Independent Contractor.  Service Provider agrees that in performing
this Agreement, he is acting as an independent contractor and not as an
employee, representative, or agent of the Company and shall provide all
facilities and equipment necessary to fulfill his obligations hereunder.  As an
independent contractor, the Service Provider shall make no representation as an
agent or employee of the Company, shall have no authority to bind the Company or
incur other obligations on behalf of the Company, and shall not be eligible for
any benefits which the Company may provide to its employees.  Likewise, the
Company shall have no authority to bind or incur obligations on behalf of the
Service Provider.  All persons hired or retained by Service Provider to perform
this Agreement, including, but not limited to, his employees, representatives,
and agents, shall be employees or contractors of the Service Provider and shall
not be construed as employees or agents of the Company in any respect.  The
Service Provider shall be responsible for all taxes, insurance and other costs
and payments legally required to be withheld or provided in connection with
Service Provider’s performance of this Agreement, including without limitation,
all withholding taxes, worker’s compensation insurance, and similar costs.  The
Service Provider shall abide by all laws, rules, and regulations pertaining to
the Services to be provided hereunder.


12.         Miscellaneous Provisions.


a.           Notice.  All notices required or permitted hereunder shall be in
writing and shall be deemed effective: (i) upon personal delivery; (ii) in the
case of delivery by mail within the continental United States, on the fourth
(4th) business day after such notice or other communication shall have been
deposited in the mail, postage prepaid, return receipt requested; (iii) when
sent by either facsimile or email at the applicable facsimile number or email
address set forth below upon confirmation of transmission or receipt of mailing;
or (iv) in the case of delivery by internationally recognized overnight delivery
service, when received, addressed as follows:


If to the Company to:
181 3rd Street
Suite 150-B
San Rafael, CA 94901
Attn:  Chief Executive Officer
FAX:                                              
Email:                                            
 
 
5

--------------------------------------------------------------------------------

 


With a copy (which shall not constitute notice) to:
Ronald N. Vance
Attorney at Law
1656 Reunion Avenue
Suite 250
South Jordan, UT  84095
FAX:  (801) 446-8802
Email: ron@vancelaw.us


If to the Service Provider, to:
Daniel F. Carlson
38 Hunter Creek Road
Fairfax, CA  94930
FAX:                                              
Email: danielcarlson@comcast.net


or to such other address or addresses, facsimile number or numbers, or email
address or addresses as either party shall designate to the other in writing
from time to time by like notice.


b.           Entire Agreement; Modification; Waiver.  This Agreement constitutes
the entire agreement between or among the parties pertaining to the subject
matter contained in it and supersedes all prior and contemporaneous agreements,
representations, and understandings of the parties.  No supplement,
modification, or amendment of this Agreement will be binding unless executed in
writing by all the parties or the applicable parties to be bound by such
amendment.  No waiver of any of the provisions of this Agreement will constitute
a waiver of any other provision, whether or not similar, nor will any waiver
constitute a continuing waiver.  No waiver will be binding unless executed in
writing by the party making the waiver.  Notwithstanding the foregoing, the
parties hereto expressly terminate the Employment Agreement effective May 1,
2011, and the Service Provider expressly waives any right to any Termination
Payment (as defined in the Employment Agreement) as provided in Section 13(b) of
the Employment Agreement or otherwise and to any performance compensation as
provided in Section 6(b) of the Agreement.


c.           Survival of Covenants, Etc.  All covenants, representations and
warranties made herein shall survive the making of this Agreement and shall
continue in full force and effect for a period of two years from the termination
date of this Agreement, at the end of which period no claim may be made with
respect to any such covenant, representation, or warranty unless such claim
shall have been asserted in writing to the indemnifying party during such
period.


d.           Assignment.  This Agreement, as it relates to the engagement of the
Service Provider, is a personal contract and the rights and interests of the
Service Provider hereunder may not be sold, transferred, assigned, pledged or
hypothecated, without the prior written consent of the Company, which consent
may be withheld for any reason.


e.           Binding on Successors.  This Agreement will be binding on, and will
inure to the benefit of, the parties to it and their respective successors, and
assigns.


f.           Governing Law.  This Agreement shall be governed by, and construed
in accordance with, the laws of the State of California applicable to contracts
made and to be performed in such State, without reference to the choice of law
principals thereof.
 
 
6

--------------------------------------------------------------------------------

 


g.           Arbitration.  In the event of any dispute, claim, question, or
disagreement arising from or relating to this Agreement or the breach thereof,
the parties hereto shall use their best efforts to settle the dispute, claim,
question, or disagreement.  If the dispute cannot be settled through
negotiation, the parties agree first to try in good faith to settle the dispute
by mediation administered by the American Arbitration Association under its
Commercial Mediation Procedures before resorting to arbitration, litigation, or
some other dispute resolution procedure.  Any unresolved controversy or claim
arising from or relating to this contract or breach thereof shall be settled by
arbitration administered by the American Arbitration Association in accordance
with its Commercial Arbitration Rules, and judgment on the award rendered by the
arbitrator may be entered in any court having jurisdiction thereof. If all
parties to the dispute agree, a mediator involved in the parties’ mediation may
be asked to serve as the arbitrator.  The arbitrator selected by the claimant
and the arbitrator selected by respondent shall, within ten days of their
appointment, select a third neutral arbitrator. In the event that they are
unable to do so, the parties or their attorneys may request the American
Arbitration Association to appoint the third neutral arbitrator. Prior to the
commencement of hearings, each of the arbitrators appointed shall provide an
oath or undertaking of impartiality. The place of arbitration shall be the City
of San Francisco, State of California.  The prevailing party shall be entitled
to an award of reasonable attorney fees.  Each party shall bear its own costs
and expenses and an equal share of the arbitrators’ and administrative fees of
arbitration.  Except as may be required by law, neither a party nor an
arbitrator may disclose the existence, content, or results of any arbitration
hereunder without the prior written consent of both parties.


h.           Preliminary Relief.  Either party may apply to the arbitrator
seeking injunctive relief until the arbitration award is rendered or the
controversy is otherwise resolved.  Either party also may, without waiving any
remedy under this agreement, seek from any court having jurisdiction any interim
or provisional relief that is necessary to protect the rights or property of
that party, pending the establishment of the arbitral tribunal (or pending the
arbitral tribunal’s determination of the merits of the controversy).


i.           Rights Are Cumulative.  The rights and remedies granted to the
parties hereunder shall be in addition to and cumulative of any other rights or
remedies either may have under any document or documents executed in connection
herewith or available under applicable law.  No delay or failure on the part of
a party in the exercise of any power or right shall operate as a waiver thereof
nor as an acquiescence in any default nor shall any single or partial exercise
of any power or right preclude any other or further exercise thereof or the
exercise of any other power or right.


j.           Severability.  If any provision of this Agreement is held invalid
or unenforceable by any court of final jurisdiction, it is the intent of the
parties that all other provisions of this Agreement be construed to remain fully
valid, enforceable, and binding on the parties if the essential terms and
conditions of this Agreement for each party remain valid, binding and
enforceable.


k.           Drafting.  This Agreement was drafted with the joint participation
of the parties and/or their legal counsel.  Any ambiguity contained in this
Agreement shall not be construed against any party as the draftsman, but this
Agreement shall be construed in accordance with its fair meaning.


l.           Headings.  The descriptive headings of the various paragraphs or
parts of this Agreement are for convenience only and shall not affect the
meaning or construction of any of the provisions hereof.


m.           Number and Gender.  Wherever from the context it appears
appropriate, each term stated in either the singular or the plural shall include
the singular and the plural, and pronouns stated in either the masculine, the
feminine, or the neuter gender shall include the masculine, feminine, and
neuter.
 
 
7

--------------------------------------------------------------------------------

 


n.           Counterparts; Facsimile Execution.  This Agreement may be executed
in any number of counterparts and all such counterparts taken together shall be
deemed to constitute one instrument.  Delivery of an executed counterpart of
this Agreement by facsimile or email shall be equally as effective as delivery
of a manually executed counterpart of this Agreement.  Any party delivering an
executed counterpart of this Agreement by facsimile or email also shall deliver
a manually executed counterpart of this Agreement, but the failure to deliver a
manually executed counterpart shall not affect the validity, enforceability, or
binding effect of this Agreement.


o.           Full Knowledge.  By their signatures, the parties acknowledge that
they have carefully read and fully understand the terms and conditions of this
Agreement, that each party has had the benefit of counsel, or has been advised
to obtain counsel, and that each party has freely agreed to be bound by the
terms and conditions of this Agreement.


SIGNATURE PAGE FOLLOWS
 
 
8

--------------------------------------------------------------------------------

 


SIGNATURE PAGE


IN WITNESS WHEREOF, each of the parties hereto, thereunto duly authorized, has
executed this Agreement the respective day and year set forth below.


COMPANY:
Colombia Clean Power & Fuels, Inc.
     
Date:  May 31, 2011
By
/s/ Edward P. Mooney
   
Edward P. Mooney, CEO
     
SERVICE PROVIDER:
         
Date:  May 31, 2011
/s/ Daniel F. Carlson
 
Daniel F. Carlson, as an individual

 
 
9

--------------------------------------------------------------------------------

 
 